COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-19-00109-CV
 Style:                   Robert Finch II v. Angela Stegman
 Date motion filed*:      April 26, 2019
 Type of motion:          Extension of Time to File Reporter’s Record
 Party filing motion:     Court Reporter Laurin Rainer
 Document to be filed:    Reporter’s record

Is appeal accelerated?      No.

 If motion to extend time:
        Original due dates                 March 4, 2019
        Number of extensions granted:          0         Current Due Date: April 26, 2019
        Dates Requested:                   May 24, 2019

Ordered that motion is:
       Granted
              If document is to be filed, document due: May 24, 2019.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _ The Clerk of this Court’s April 16, 2019 notice warned appellant’s counsel
          that, unless he provided evidence of payment for the reporter’s record fee within 10
          days of that notice, this Court may require him to file a brief without that record. See
          TEX. R. APP. P. 37.3(c). Accordingly, the court reporter’s request for an extension of
          time to file the reporter’s record, because appellant paid a deposit on April 26, 2019, is
          granted until May 24, 2019. See TEX. R. APP. P. 35.3(c)._______________________

Judge’s signature: ___/s/ Justice Evelyn V. Keyes_____
                   x Acting individually        Acting for the Court
Date: _May 2, 2019_____